Citation Nr: 0512728	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  01-01 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to an effective date earlier than July 6, 
2000 for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971.  Service in Vietnam is indicated by the evidence of 
record.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  

Procedural history

The veteran was granted service connection for bilateral 
hearing loss in a December 2000 rating decision, at which 
time the RO assigned a noncompensable disability rating.  The 
veteran disagreed with the December 2000 rating decision, as 
to both the disability rating and the effective date assigned 
therein.  His appeal was perfected with the timely submission 
of his substantive appeal (VA Form 9) in February 2001.  

In April 2004, the Board remanded these issues to ensure 
compliance with the notice requirements of the Veterans 
Claims Assistance Act of 2000.  After the requested actions 
were accomplished, the RO issued a supplemental statement of 
the case (SSOC) in November 2004, which confirmed and 
continued the previous denials.  

Issues not on appeal

The Board observes that in addition to remanding the issues 
listed above, its April 2004 decision included denials on the 
merits as to the issues of entitlement to an increased rating 
and an earlier effective date for service-connected tinnitus, 
which were both on appeal at that time.  The Board's decision 
as to those issues is final.  See 38 C.F.R. § 20.1100 (2004).  
Accordingly, they will be addressed no further in this 
decision.

In a July 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder.  To the Board's knowledge, the veteran has 
not disagreed with that decision.  Accordingly, that issue is 
not within the Board's jurisdiction and will be addressed no 
further here.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The average puretone threshold in the veteran's right ear 
is 38 decibels; speech discrimination ability is 92 percent.  
The average puretone threshold in the left ear is 35 
decibels; speech discrimination ability is 96 percent.

2.  The veteran abandoned claims of entitlement to service 
connection for hearing loss filed in December 1977 and 
November 1984.  No subsequent claim of entitlement to service 
connection for hearing loss was received until July 6, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004); 38 C.F.R. § 4.86 
(2004).

2.  Entitlement to an effective date prior to July 6, 2000 
for the grant of service connection for hearing loss is 
denied.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.158, 3.400(b) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected hearing loss.  He is also 
seeking an effective date earlier than July 6, 2000 for the 
award of service connection for hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the December 2000 rating decision, and by the 
January 2001 statement of the case (SOC), and by the November 
2004 SSOC of the pertinent law and regulations, of the need 
to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, as was noted in the Introduction the 
Board remanded this case in April 2004 so that complete VCAA 
compliance could be assured.  A detailed VCAA letter was 
thereupon sent to the veteran by the VA Appeals management 
center in May 2004, with a copy to his representative.  The 
May 2004 letter was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the elements that must be established in order to grant an 
increased disability rating and an earlier effective date; it 
described the evidence already received; and, it provided a 
description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the May 2004 
VCAA letter, the RO informed the veteran that the RO was 
responsible for obtaining such things as "medical records, 
employment records, or records from other Federal agencies," 
and would make reasonable efforts to obtain such things as 
"[r]elevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  The 
letter also informed the veteran that the RO would assist him 
by "providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The May 2004 letter told the veteran 
that he "must give us enough information about your records 
so that we can request them from the person or agency that 
has them."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2004 letter requested that the 
veteran "[p]lease provide us with any evidence or information 
you may have pertaining to your appeal."  

The Board finds that May 2004 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case, the Board does not believe that the veteran has 
been prejudiced by such failure in timing.  Following receipt 
of the letter in May 2004, the veteran was afforded ample 
opportunity to respond and to submit or identify evidence 
pertinent to his claim.  The RO then readjudicated his claim 
in a November 2004 SSOC.  Thus, any VCAA notice deficiency 
has been rectified.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  The veteran has pointed to no such prejudice in this 
case.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  

In addition, by its very nature the earlier effective date 
claim must be decided based upon evidence which already 
resides in the record; no amount of additional development 
could possibly add any useful information.  See Soyini v. 
Derwinski, 
1 Vet. App. 540, 546 (1991) [strict adherence to law does not 
dictate unquestioning, blind adherence in the face of 
overwhelming evidence in support of result in a case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran was afforded a VA examination in 
November 2000, the results of which are of record.  The RO 
also obtained the veteran's service medical records.  The 
veteran did not respond to the May 2004 letter requesting 
additional evidence, and there is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

In a March 2005 informal hearing, the veteran's 
representative argued that the provisions of 38 C.F.R. 
§ 4.86"(d)" were implemented because studies performed by 
VA showed that veteran's with such exceptional patterns of 
hearing loss will have difficulty understanding speech in the 
everyday work environment, even with hearing aids.  The 
representative specifically requested that the case be 
remanded for a hearing examination could be conducted that 
would include an analysis of how the veteran's hearing loss 
adversely affects his everyday work environment.  

The Board notes that there is no subsection (d) under the 
identified section; however, the language cited by the 
representative appears to correspond to the provisions of 
subsection (a).  In any event, as discussed below, that the 
veteran's hearing loss does not meet the standards set forth 
in 38 C.F.R. § 4.86.  Even if those provisions were applied, 
the result would still be a noncompensable rating.  Moreover, 
given the "mechanical application" of the rating schedule 
to the numeric designations resulting from audiometric 
testing, see Lendenman, supra, the Board believes that 
consideration of the extraneous factors suggested by the 
representative would not be appropriate.  Indeed, the Board's 
consideration of factors outside of the rating criteria 
provided by the regulations is error as a matter of law.  
See Massey, 7 Vet. App. at 208.  

Neither the veteran nor his representative has suggested that 
the veteran's hearing has worsened since the November 2000 
examination or requested a new examination on that basis.  
For these reasons, the Board rejects the examiner's request 
for another examination.  See Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [VA's statutory duty to assist is not a license 
for a "fishing expedition" to determine if there might be 
some unspecified information which could possibly support a 
claim].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

Accordingly, the Board will proceed to a decision on the 
merits.   

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss.  His disability is 
currently assigned a noncompensable disability rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The veteran 
has specifically requested a 20 percent rating.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Evaluation of hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. §§ 4.85 (2004).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2004).

The Board observes in passing that the section of the Rating 
Schedule pertaining to the evaluation of hearing loss was 
revised effective June 10, 1999.  See Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-4.87].  
Because the veteran's claim was filed in July 2000, after the 
effective date of the change in the regulations, he is 
entitled to the application of the current version only.  

The Rating Schedule was again changed effective June 13, 
2003, during the pendency of this appeal, to implement a 
revision to Diagnostic Code 6260, governing tinnitus.  As 
noted in the Introduction, the veteran's service-connected 
tinnitus is not an issue before the Board.  Accordingly, 
this change does not affect the veteran's hearing loss 
claim.

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been diagnosed with bilateral hearing loss.  
The rating schedule provides two alternative methods for 
evaluating hearing loss.  See 38 C.F.R. §§ 4.85 [evaluation 
of hearing impairment], 4.86 [exceptional patterns of hearing 
impairment] (2004).  The Board will apply both methods below 
to see which, if either, is more favorable.  The Board can 
identify no more appropriate diagnostic code and the veteran 
has pointed to none.  

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of symptomatology is not consistent 
with that enumerated for a compensable rating.  

On VA audiological evaluation in November 2000, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	25	35	40	50	|38
Left (dB) 	25	25	45	45	|35

Speech audiometry results for the November 2000 examination 
show speech recognition ability of 92 percent in the right 
ear and of 96 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of 
level I in the right ear and level I in the left ear.  See 38 
C.F.R. §§ 4.85, Table VI (2004).

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, the combination of level I in the better 
ear with level I in the poorer ear results in a zero percent 
rating.

The readings reported by the November 2000 VA examiner do not 
meet the requirements noted above for exceptional patterns of 
hearing impairment.  See 38 C.F.R. § 4.86 (2004).  

The Board acknowledges that the November 2000 VA examiner 
diagnosed normal hearing in the right ear at 1000 Hz with a 
"mild to moderate" sensorineural hearing loss above 2000 
Hz.  In the left ear, the diagnosis was normal hearing 
through 2000 Hz with a "moderate" sensorineural hearing 
loss above 3000 Hz.  The rating criteria provide no 
indication that "moderate" hearing loss corresponds to any 
particular rating.  The Rating Schedule, which has been 
described above, makes it clear that compensation may be 
awarded only when a veteran's hearing meets specific 
enumerated levels.  In light of the unambiguous measurements 
provided by the November 2000 examiner, his descriptions of 
the veteran's level of hearing impairment as "moderate" and 
"mild to moderate," offered as they were without reference to 
the framework of the rating criteria, is not relevant or 
probative evidence for rating purposes.  


The veteran, in his notice of disagreement, specifically 
requested a 20 percent rating.  He stated that he was told at 
discharge in 1971 that he had 20 percent hearing loss and was 
entitled to compensation at 20 percent.  However, a 20 
percent or higher rating is not warranted based on the 
November 2000 examination results, which do not meet the 
schedular criteria for an increased rating.  There is no 
other competent medical evidence of record which supports the 
assignment of a compensable disability rating for the 
veteran's hearing loss.  The veteran's claim is being denied 
because he does not currently meet the standards for 
compensable hearing loss established in the VA regulations.  

The Board additionally observes that erroneous advice given 
by a government employee cannot be used to estop the 
government from denying benefits.  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994); see also Harvey v. Brown, 6 Vet. App. 
416, 424 (1994) [holding that a veteran was not entitled to 
education benefits based on his assertion that misleading or 
erroneous information was provided regarding education 
benefits].  

The veteran's representative raised the issue of difficulty 
understanding speech in the everyday work environment.  As 
noted above, the Board's decision is by law based upon the 
audiological findings of record.  The Board observes in 
passing that the November 2000 VA examiner in fact described 
the veteran's speech discrimination as excellent bilaterally.

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected hearing 
loss.  However, the veteran has also indicated in his 
February 2001 VA Form 9 that his hearing loss is not his 
biggest hearing problem; rather, he identified his tinnitus 
as his primary concern.  The Board notes that the veteran is 
being compensated separately for tinnitus.  He has not put 
forth or identified any evidence that would allow the Board 
to assign a higher disability rating for his service-
connected hearing loss.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a compensable 
disability rating are not met. 

Fenderson considerations 

In this case, the medical evidence of record appears to show 
that the veteran's service-connected hearing loss disability 
has not changed appreciably since the veteran filed his claim 
in July 2000.  Moreover, the record contains only one 
audiological evaluation during this period.  The Board can 
identify no basis on which to assign staged ratings during 
the period from July 6, 2000 to present.  

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected hearing 
loss results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention appears to be that VA regulations allow for 
the assignment of a higher 20 percent rating, and that he was 
promised such a rating at separation from service.  The 
veteran's representative similarly did not request 
extraschedular evaluation.

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for his hearing loss is in order, he may raise this with the 
RO.

Conclusion

For the reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
veteran's claim.  A compensable disability rating is not 
warranted for the veteran's service-connected bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.


2.  Entitlement to an effective date earlier than July 6, 
2000 for the grant of service connection for bilateral 
hearing loss.

The veteran seeks entitlement to a disability rating for the 
grant of service connection earlier than July 6, 2000.  He 
has alternatively requested that service connection be made 
effective from July 1971, when he left service, and from 
December 1977, when he first filed a claim with VA.

Pertinent law and regulations 

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

For service connection claims, the effective date is the day 
after separation from service or the date entitlement arose, 
if the claim is received within one year of separation from 
service, otherwise the general rule applies.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).




Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2004).

The Board observes that this provision has been in effect for 
many years, including prior to the veteran's separation from 
military service in 1971.

Factual background

The veteran was separated from service in July 1971.  There 
is no relevant evidence of record until December 27, 1977, 
when the veteran filed a claim of entitlement to service 
connection for hearing loss (VA Form 21-526).  In response, 
the RO sent the veteran a letter dated January 5, 1978, 
requesting that he submit specific medical evidence regarding 
his claim.  That was sent to the same address listed on the 
December 1977 claim form.  The letter also notified the 
veteran that, if the requested information was submitted 
within a year of the date of the letter, benefits could not 
be paid prior to its receipt.  The veteran did not respond to 
the letter.  

Nothing was heard from the veteran until November 28, 1984, 
when he again submitted a claim of entitlement to service 
connection for a hearing loss (VA Form 21-4138).  On December 
5, 1984, in response to the claim, the RO notified the 
veteran of specific evidence it needed to develop the claim 
and notified the veteran that if such evidence was not 
received within a year, benefits could not be paid prior to 
its receipt.  The letter was sent to the same address listed 
by the veteran on the claim form.  The veteran did not 
respond to the letter.  

On July 6, 2000, the RO received a third claim of entitlement 
to service connection for hearing loss (VA Form 21-4138).  
That claim was granted in a December 2000 rating decision, 
and the RO assigned an effective date of July 6, 2000, the 
date the claim was received.  
Analysis

The veteran has set forth alternate contentions with respect 
to the appropriate effective date.  In his notice of 
disagreement he contends that the effective date for the 
grant of service connection should be in July 1971, when he 
left service.  In his VA form 9, he suggests 1977 as the 
appropriate effective date.  This appears to correspond to 
the date he first filed a service connection claim.  The 
Board will address these contentions in turn.  

The veteran does not contend that he filed a claim when he 
left service or within a year of separation.  In his notice 
of disagreement, the veteran specifically stated that he went 
to the VA office in Denver when he returned from service, but 
the long lines and red tape, and the unavailability of a 
counselor caused him to leave without filing a claim.  
Similarly, in his VA Form 9 he stated that he didn't pursue 
his claim after service because of red tape and long lines.  

In the absence of a claim filed within a year after the 
veteran left service in 1971, service connection may not be 
granted effective in 1971.  The veteran himself concedes that 
he did not file such a claim.  Accordingly, as a matter of 
law, July 1971 cannot be established as the date of claim.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a case 
where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law].

The veteran has alternatively contended that service 
connection should be granted for bilateral hearing loss 
effective in 1977, which was when he in fact filed a claim 
therefor.  The veteran contends that he never heard anything 
from the RO after filing his claim.  He has made the same 
contention with respect to the 1984 claim.
  
The evidence of record shows that the veteran filed a claim 
for service connection for hearing loss with VA in December 
1977 and again in November 1984.  In each instance the RO 
asked for supporting evidence; the veteran did not respond to 
the RO's letter; and both of those claims were deemed to be 
abandoned due to the veteran's failure to respond to specific 
requests for submission of evidence from the RO in January 
1978 and December 1984.  

The Board notes that the RO never issued rating decisions 
denying the December 1977 and November 1984 claims, instead 
refusing to act of the claims due to the veteran's lack of 
response to the RO's letters.   The question which must now 
be addressed by the Board is whether those claims remained 
open.   See Meeks v. Brown, 5 Vet. App. 284, 287 (1993) [a 
claim before RO remains pending until a final decision is 
rendered]; see also 38 C.F.R. § 3.160(c) [defining a pending 
claim as "an application, formal or informal, which has not 
been finally adjudicated"].  However, the Court has 
specifically addressed the scenario of abandoned claims in 
Morris v. Derwinski, 1 Vet. App. 260 (1990).  In that case, 
involving a similar factual background as this, the Court 
addressed the appellant's argument that his claim was never 
ruled upon by VA.  The Court essentially held that the 
issuance of a decision by the RO was not required under the 
abandoned claims provision, noting that "VA was never able 
to adjudicate [the] appellant's claim because [the] appellant 
failed to respond to the VA's request for evidence."  It 
noted that Section 3.158(a) was specifically promulgated to 
address this point by deeming that claimants who fail to 
respond to requests for evidence within one year are deemed 
to have abandoned their claim.  In this case, the letters 
noted above, in addition to setting forth the evidence 
required of the veteran, also clearly informed him of the 
consequences of his not responding to the requests.  Indeed, 
he was notified that if he did not respond within a year of 
the letters, compensation could not be paid earlier than the 
date the evidence was submitted.  

In the notice of disagreement, the veteran contends that he 
never heard any reply regarding his applications in 1977 and 
1984.  The Board notes that the provisions of 38 C.F.R. § 
3.1(q) indicate that written VA notices are to be sent to "a 
claimant or payee at his or her latest address of record."  
In the case of both the December 1977 and November 1984 
claims, the claim file contains copies of letters from the 
RO, which were sent to the same address listed on the 
corresponding claim received from the veteran.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley, supra, [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that 
timely notice of the evidence requested from the veteran was 
sent to the veteran at his most recent address of record.

Moreover, the Court in Morris addressed a similar argument, 
holding that the abandonment provisions of 38 C.F.R. § 
3.158(a) cannot be set aside or waived on grounds of alleged 
ignorance of regulatory requirements.  The United States 
Supreme Court has held that everyone dealing with the 
Government is charged with knowledge of federal statutes and 
lawfully promulgated agency regulations.  Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Thus, 
regulations are binding on all who seek to come within their 
sphere, "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  Id. at 385.  "The 'presumption' that everyone 
knows the law is simply a more colorful way of stating the 
principle that ignorance of the law is irrelevant." 21 C.  
Wright & K. Graham, Federal Practice and Procedure § 5124, at 
588 (1977) (footnote omitted). In Merrill, the Court 
concluded that the appellant, even though he may have been 
ignorant of the abandonment provisions of 38 C.F.R. § 
3.158(a), was necessarily charged with knowledge of the 
regulation.  

As both the 1977 and 1984 claims are deemed to be abandoned, 
VA regulations prohibit the establishment of an effective 
date for service connection based on those claims.  

The RO has established July 6, 2000 as effective date of the 
veteran's entitlement to service connection for bilateral 
hearing loss, based on his filing a claim on that date.
The board has reviewed the record in order to determine 
whether the was an earlier, unacted upon claim.  See Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits]; see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally 
construe all documents filed by a claimant in order to 
determine, or even to infer, what claims have been filed].  A 
careful review of the file fails to disclose any such 
communication, and the veteran and his representative have 
not pointed to any such communication.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends it is unfair to deny 
an earlier effective date for the grant of service connection 
for bilateral hearing loss when he experienced such 
disability prior to July 6, 2000.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board has decided this case based on its application of 
the law to the pertinent facts. 

The law and regulations provide that the effective date of an 
award based on an original claim for compensation benefits 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 
(2004).  
The veteran is contending that he had hearing loss prior to 
July 6, 2000.  To the extent that any date prior to July 6, 
2000 may be considered to be the date entitlement arose, the 
law specifically provides that July 6, 2000, the date of 
filing of the veteran's claim, is the appropriate effective 
date for the award of service connection for bilateral 
hearing loss.  

Accordingly, the Board concludes that there is no legal basis 
to award an effective date for the grant of service 
connection for the veteran's bilateral hearing loss any 
earlier than July 6, 2000.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law]. The appeal is therefore denied as 
to this issue.



 
ORDER

Entitlement to an increased disability evaluation for 
bilateral hearing loss is denied.

Entitlement to an effective date earlier than July 6, 2000 
for the award of service connection is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


